COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.02-03-199-CV
 
 
NADINE 
MCBRIDE, INDIVIDUALLY AND                                 APPELLANTS
AS 
NEXT FRIEND OF DAMON DALE
MCBRIDE, 
DALE LANCE MCBRIDE AND
DEBORAH 
MCBRIDE
 
V.
 
RICK 
MORALES                                                                        
APPELLEE
 
 
----------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion To Dismiss Appeal Of Appellants Nadine McBride, 
Individually And As Next Friend Of Damon McBride, Dale Lance McBride and Deborah 
McBride.”  It is the court’s opinion that the motion should be granted; 
therefore, we dismiss the appeal.
        Costs 
of this appeal shall be taxed against party incurring same, for which let 
execution issue.
 
  
                                                                  PER 
CURIAM
  
 
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
July 15, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.